Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim recites “comprise comprising;” which is redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the phrase "may comprise" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 15-17 are rejected for their incorporation of the above through their dependency of claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuld (US Patent No. 2,545,350).
Re: Claim 1, Fuld discloses the claimed invention including a pouring spout sleeve to be removably coupled to a bottle, the pouring spout sleeve comprising:
an upper ring (6) defining an opening that is disposed at a center top portion of the pouring spout sleeve for securing the pouring spout sleeve to a pouring spout (2) that is inserted into a bottle (10) (Fig. 2); and
a plurality of inner rings (11) that circumscribe an inner portion of the pouring spout sleeve to secure the pouring spout sleeve to an exterior surface of the bottle (Fig. 2, Col. Col. 2, lines 31-47, plurality of rings).
Re: Claim 2, Fuld discloses the claimed invention including the upper ring extends above a top surface of the pouring spout sleeve (Depicted in Fig. 2)
Re: Claim 3 & 10, Fuld discloses the claimed invention including the pouring spout sleeve is comprised of a flexible material (Col. 2 lines 13-14, molded from elastic material).
Re: Claim 4 & 11, Fuld discloses the claimed invention including portions of the plurality of inner rings extend a non-uniform distance from an inner wall of the pouring spout sleeve (Fig. 2, Col. Col. 2, lines 31-47, plurality of rings at different distances).
Re: Claim 9, Fuld discloses the claimed invention including a pouring spout sleeve to be removably coupled to a bottle, the pouring spout sleeve comprising:
an upper ring (9) extending above a top surface of the pouring spout sleeve (Fig. 2) and defining an opening that is disposed at a center top portion of the pouring spout sleeve for securing the pouring spout sleeve to a pouring spout (2) that is inserted into a bottle (Fig. 2, Col. 2, lines 15-26, secures spout); and
a plurality of inner rings (11) that circumscribe an inner portion of the pouring spout sleeve to secure the pouring spout sleeve to an exterior surface of the bottle (Fig. 2, Col. 2, lines 31-47, inner rings).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuld (US Patent No. 2,545,350).
Re: Claim 8, Fuld discloses the claimed invention except for the color. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a color of the pouring spout sleeve is based on a type of liquor that will be held in a bottle. Since it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid
Re: Claim 14, Fuld discloses the claimed invention including pouring spout sleeve to be removably coupled to a bottle, the pouring spout sleeve comprising:
a smooth flexible cap shaped structure (Figs. 3 & 4 depicts a smooth outer surface, Col. 2, lines 13-14, flexibility);
a first opening on a top surface of the cap shaped structure to receive a spout (2) except for specifying the material. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use plastic since Fuld discloses using plastic materials based on its strong properties and its suitability with acidic fluids (Col. 2, line 14, plastic material used to make device, and further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416;
a second opening on a bottom of the cap shaped structure to receive a bottle, wherein the first opening is smaller than the second opening (Depicted in Fig. 2);
a raised ring (9) disposed on a top surface of the cap shaped structure that circumscribes the first opening (Fig. 2); and
an interior surface of the cap shaped structure may comprise comprising a plurality of inner rings (11) that circumscribe an inner portion of the cap shaped structure to secure the cap shaped structure to an exterior surface of the bottle (Fig. 2, Col. 2, lines 31-47, inner rings for securement).
Claims 5, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuld (US Patent No. 2,545,350) as applied to claims 1, 9, and 14 above, and further in view of Zapp (US Patent No. 8,925,769).
Re: Claim 5, 7, 15, 17, Fuld discloses the claimed invention except for flush light emitting diodes. However, Zapp teaches one or more light emitting diodes (21) that are disposed flush with a top surface of the pouring spout sleeve, and an embedded electronic circuit (19) to control one or more light emitting diodes (Fig. 8, col. 5, lines 63-64, series of LED with electronic circuit).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use leds as taught by Zapp, Zapp states in col. 6, lines 61-63 that such a modification provides a bartender a means for identifying and selecting the proper pour size.
Claims 6-7 12, 13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuld (US Patent No. 2,545,350) as applied to claims 1, 9, and 14 above, and further in view of Peckels (US Patent No. 6,409,046).
Re: Claim 6-7 12, 13, 16, and 17 Fuld discloses the claimed invention except for protruding LEDs. However, teaches one or more light emitting diodes (50, 50B, 50C) that are protruding from a top surface of the pouring spout sleeve, and an embedded electronic circuit (56) to control one or more light emitting diodes (Fig. 2-3).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use leds as taught by Peckels, since Peckels states col. 4, lines 35-38 that such a modification provides a notification system by starting timer .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gilbert, Allen, Downing and Wagner are cited teaching unclaimed spout and sleeve assemblies; and Peckels, Wittrup, and Mochiachvili, and Williamson cited disclosing unclaimed LED configurations with pour spout assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754